Exhibit 10.40 THIS AMENDMENT AGREEMENT is dated the 2nd day of June, 2009, BETWEEN: LIVE CURRENT MEDIA INC., a corporation incorporated under the laws of Nevada (the "Company"), - and - JONATHAN EHRLICH of Vancouver, British Columbia (the "Executive"). WHEREAS the Company and the Executive (collectively, "the parties") entered into an agreement (the "Employment Agreement") dated as of September 8, 2007 pursuant to which the Company employed the Executive as therein provided until January 31, 2009; AND WHEREAS the parties entered into an agreement dated February 4, 2009, amending the Employment Agreement (the "Separation Agreement"); AND WHEREAS the Executive has secured new employment and, therefore, the parties. wish to amend the Separation Agreement as set forth herein; NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises and the terms and conditions contained herein, the parties covenant and agree with each other that the Separation Agreement be amended as follows: 1.
